Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1-line 4 and claim 12-line 7, the phrase “gate endcap structure” renders the claim unclear in scope and meaning since it is improper to refer to a gate and gate insulator as an endcap. The claim is read as though the limitation is not present in the claim and it is suggested that the term be deleted from the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., US 2017/0243977.
Lin et al. shows the invention as claimed including an integrated circuit structure, comprising:
A first semiconductor fin (see fig. 8 and left side of fin 120) having first fin sidewall spacers 146;
A second sidewall fin (see fig. 8 and right side of fin 120) having second fin sidewall spacers 146;
A structure between the first and second semiconductor fins and laterally between and in contact with adjacent ones of the first and second fin sidewall spacers, the structure comprising a gate electrode 182 and a gate dielectric 172 (see paragraph 0035);
A first source or drain contact electrically coupled to the first semiconductor fin (see paragraphs 0030-0031); and 
A second source or drain contact electrically coupled to the second semiconductor fin (paragraphs 0030-0031).
	Regarding dependent claim 2, the gate is on a fin that comprises an N-doped well which is an N-doped region of an underlying substrate, and the second semiconductor fin comprises a P-type region (see, for example, paragraph 0024).
	Concerning dependent claims 3-4, and regarding the formation of an “epitaxial semiconductor structure” note that such a limitation is directed to a method of making and since the claims are directed to the structure, this limitation is not given patentable weight. Therefore, there is no distinction between an “epitaxial drain” and a “drain”.
	With respect to dependent claims 5-6 and 11, there is a gate extension P4 on the gate structure electrically connected to the gate electrode and comprises dielectric sidewall spacers (see fig. 8).
	Concerning dependent claim 7, note that Lin et al. discloses a structure having a top surface above a top surface of the first semiconductor fin, and above a top surface of the second semiconductor fin.
	With respect to independent claim 8, Lin et al. discloses an integrated circuit structure, comprising:
	A drain structure 152 on a first semiconductor fin including a doped region in a substrate 110 below the first semiconductor fin (note that inherently the substrate will be doped at least at a background concentration and inherently there will be source/drain/channel configuration in both fins);
	A channel structure comprising at least a portion of the second semiconductor fin;
	A source structure 152 on the second semiconductor fin; and a gate structure between the fins comprising a gate electrode 194 and gate dielectric 172 (see fig. 8 and its description).
	Regarding dependent claim 9, the structure inherently comprises:  a drain contact on the first fin and a source contact on the other fin.
	With respect to dependent claim 10, note that the source and drain can be N-type and therefore the channel will be P-type.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2017/0243977.
Lin et al. is applied as above but does not expressly disclose the integrated circuit structure coupled to a board with one of the claimed attachments. However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to couple a memory, communication chip, camera, battery, antenna, packaged die, processor, or computer, for example, because electrical devices such as these are commonly coupled to integrated circuit structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 11,424,245 discloses a commonly owned US patent that discloses a finfet configuration (see abstract), and US Patent 9,166,010 discloses a finfet structure with an epitaxial source/drain configuration (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



August 25, 2022